DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
The Specification makes mention of reference numbers 40, 45 and 85; however, reference numbers 40, 45 and 85 fail to appear in the Drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figures 1 and 2, reference number 120 is shown but fails to be mentioned in the Specification.
In Figure 2, reference numbers 110 and 115 are shown but fail to be mentioned in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Firstly, the Examiner would like to point out that language such as “to form”, “to transmit”, “to output”, “to detect”, etc. (see claims 1, 6 and 9) is functional and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Examiner instead suggests such language as - - configured to transmit - - , etc., wherein having an element configured to perform a function better ties the functional recitation to the structure. 
Further, claim 1 recites the limitations "the drone reed (42)" in lines 5-6 and “the audio signal” in line 7.  There is insufficient antecedent basis for these limitations in the claim, given there is no previous mention of a drone reed or audio signal.
Still further in claim 1, it is unclear if the recitation of “an audio signal” in line 14, with regards to the chanter sensor, is the same or different than the audio signal recited with regards to the drone. Please clarify. 
As for claim 6, it is unclear how an electric pickup device can comprise and electric pickup device. 
Claim 6 further recites the limitations “the vibrations” and "the drone reed" in line 5.  There is insufficient antecedent basis for these limitations in the claim, given there is no previous mention of vibrations or a drone reed.
In claim 7, line 1, Examiner suggests adding - - is - -, such that the limitation recites - - the drone sensor (50) is spaced - - .
Further in claim 7, it is unclear if the Applicant intends to recite the drone reed tongue or the drone reed recited in preceding claim 6, given both elements have been represented by the same reference number. 
As for claim 9, please be consistent regarding “vibrations on the chanter reed”, line 3, and” vibrations in the chanter reed”, line 6.
As for claim 11, it is unclear of the recited “a reed seat” is a different reed seat than that recited in preceding claim 9. Please clarify.
All remaining claims, not specifically discussed, depend from, and therefore include, all the rejected limitations of the claims above.

Allowable Subject Matter

Claims 1-14 appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. After a clear understanding of the intended claim language is received, a further search and consideration of the prior art will be conducted.
Presently, the closest prior art of record are the European publications GB 1600284, GB 1415927 and GB 2565207, the WIPO publication to Le (WO 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        3/26/2021